Citation Nr: 1206553	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO. 07-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, Type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of an October 2011 Order of the Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand of the parties and vacated the Board's February 2011 decision in this matter. The below action is directed in view of the Court's Order.

In October 2011, new evidence was received from the organization that had represented the Veteran before the Court, but without completing the form provided by VA in such a manner as to waive initial consideration of the newly received evidence by the Agency of Original Jurisdiction. See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of an October 2011 Joint Motion for Remand in this matter, the Board will afford the Veteran a VA examination to determine whether his hypertension is related to service or is caused or aggravated by his service-connected diabetes mellitus. See 38 U.S.C.A. § 5103A(d).

On remand, the RO/AMC must seek to obtain any additional relevant treatment records that have not been previously associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c). 



Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his hypertension or diabetes but that may not have been sought or obtained by VA and associated with the claims file.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any identified and potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any relevant records of treatment from Gregory W. Edens, M.D., at Family Practice Associates of Easley, from December 2006 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a physician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran's hypertension began during service or within one year after discharge from active service; is otherwise related to service; or is caused or permanently worsened by his service-connected Type II diabetes mellitus.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner examiner's attention must be directed to the following:

(i) The service treatment records contain the following blood pressure readings:

Date and Circumstances			Systolic/Diastolic 
February 1963					124/60
September 1967 reenlistment examination 	128/74 
June 1969 separation examination 		130/80 
 
(ii) From the Board's lay-reading of the medical evidence of record, it appears that Veteran was diagnosed with hypertension in March 1993, with elevated blood pressure readings since the earliest private treatment records associated with the claims file, from September 1990. 

(iii) Also in the private treatment records from March 1993, the Veteran was noted to have "intermittent proteinuria, probably insignificant."  

(iv) In February 1995 the Veteran was noted to need follow-up treatment "regarding diabetes mellitus."

(v) Private treatment records reflect that the Veteran was diagnosed with hypertension in June 1995, at which time he was also noted to have an elevated destrostix and significant proteinuria.

(vi) The Veteran is service-connected for diabetes mellitus, based on his exposure to certain herbicide agents, including Agent Orange, during his service in Vietnam.

(vii) In a detailed December 2011 letter, Gregory W. Edens, M.D., a treating physician of the Veteran, opined that the Veteran's hypertension and diabetes are at least as likely as not related.

(d) The examiner must provide an opinion as to whether the Veteran's hypertension began during active service or within one year after discharge from active service.

(e) The examiner must provide an opinion as to whether the Veteran's hypertension is related to his period of active service.

(f) The examiner must provide an opinion as to whether the Veteran's hypertension is caused by his service-connected diabetes mellitus.

(g) THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE VETERAN'S HYPERTENSION IS CHRONICALLY WORSENED AS A RESULT OF HIS SERVICE-CONNECED DIABETES MELLITUS.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


